{¶ 23} I respectfully dissent. I believe that the continued use of an illegal substance can do nothing but have a detrimental impact on the children. Even at the risk of losing her children, Appellant admittedly continues to use marijuana. I believe the lack of ability to control or even get help to overcome the illegal use is sufficient showing of the detrimental impact on the children.
 {¶ 24} Despite Appellant's statements that she does not use marijuana in front of the children and stores it in a safe place, children are naturally curious. I do not think we have to wait until the child either finds the substance or there is physical harm done because of its use. I believe the detrimental impact is the mother saying, in effect, I can continue to violate the law and nothing will happen to me.
 {¶ 25} One might argue that there are parents who abuse alcohol and this would not warrant the removal of the children. I would suggest this also might be a basis for the removal of children, depending on the detrimental impact. However, I believe there is a distinction between using a legal substance and the continued use of an illegal substance.
 {¶ 26} Therefore, I respectfully dissent.